DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 05/20/2021. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/0147137, filed on 11/15/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to because the submitted drawings (e.g. fig 4 and 5) appears to contain drawings other than black and white line drawings and are listed as such in the record. It appears that the submitted drawings have gray shading in objects and lines. See MPEP 608.02.V for drawing requirements. The examiner recommends correcting the drawings to be black and white line drawings and then resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 5, 6, 8, 15, 16, 18 and 19 is/are objected to because of the following informalities:
Claim 5, line 2, “a velocity of movement of the robot” should be “the velocity of movement of the robot”, as velocity of movement of the robot is mentioned earlier on claim 1, line 6.
Claim 6, line 6, “sets a moving path of the robot” should be “sets the moving path of the robot”, as moving path is generated and claimed previously on claim 1, line 8.
Claim 8, line 4, “resets a moving path” should be “resets the moving path” , as moving path is generated/set and claimed previously on claim 1, line 8. In claim 8 the previously claimed moving path is reset.
Claim 15, line 2, “a velocity of movement of the robot” should be “the velocity of movement of the robot”, as velocity of movement of the robot is mentioned earlier on claim 11, line 6.
Claim 16, line 7, “setting a moving path of the robot” should be “sets the moving path of the robot”, as moving path is generated and claimed previously on claim 11, line 8.
Claim 18, line 6, “resets a moving path” should be “resets the moving path” , as moving path is generated/set and claimed previously on claim 11, line 8. In claim 8 the previously claimed moving path is reset.
Claim 16, 18 and 19, line 1, “comprising;” should be “comprising:”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a mechanism for sensing”, in claim 1 and 11.
[0077] of PGPUB of submitted specification describes velocity and direction of camera sensor as examples of the mechanism for sensing an obstacle.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010618 (“Shashu”), and further in view of US 2020/0380278 (“Kim”). 
Regarding claim 1, Shashu discloses a robot that identifies a dynamic obstacle (see [0087], where “The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris. The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude a region surrounding the identified obstacle from the free space region forward of the vehicle. The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; vehicle is interpreted as robot), comprising: 
a camera sensor which is disposed at the robot (see [0049], where “The camera may be included in the vehicle.”; see also fig 2A, where 124 is an image capture device) and shooting direction of the camera is adjusted (see fig 64, where obstacles and free space is identified based on captured image. see also fig 66, where vehicle is navigated through the free space. See also [0929], where “In the example of FIG. 79A, vehicle 7902 is traveling in lane 7910 according to instructions derived from the road model (e.g., a heading direction along a target trajectory) and approaching wintery and icy road conditions 7930 at a particular vehicle location as identified by, e.g., position sensor 130, a temperator sensor, and/or an ice sensor. Where a user intervenes in order to override autonomously generated steering instructions (e.g., those enabling the vehicle to maintain a course along the target trajectory) and alter the course of the vehicle 7902 traveling in lane 7910 (e.g., to turn due to the icy conditions), processing unit 110 may store navigational situation information and/or send the navigational situation information to a server of the road model system for use in making a possible update.”; see also [0931], where “ FIG. 79B illustrates a plan view of vehicle 7902 traveling on a roadway approaching a pedestrian consistent with disclosed embodiments. In the example of FIG. 79B, vehicle 7902 is driving in lane 7910 of roadway 7900 with a pedestrian 7922. As shown, pedestrian 7922 may suddenly become positioned directly in the roadway 7900 crossing either lane 7910 or 7920. In this example, when a user intervenes to override the road model in order to avoid the pedestrian and alter the maneuver of the vehicle 7902 traveling in lane 7910 along a target trajectory associated with the road segment, navigational situation information including a position of the vehicle along a target trajectory for a road segment (e.g., determined based on a distance d.sub.1 to a recognized landmark, such as speed limit sign 7923), video or images including capturing conditions of the vehicle's surroundings during the user intervention, sensor data, etc.”; see also [0823-826], fig 69 and 79A-D. Taking a turn due to icy condition or altering the maneuvering of the vehicle to avoid the pedestrian will change the shooting direction of the camera. Camera is attached with the vehicle. When the vehicle takes a turn the shooting direction of the camera is adjusted/updated/changed.); and 
a controller (see [0270], where “Processing unit 110 may comprise various types of devices. For example, processing unit 110 may include various devices, such as a controller, an image preprocessor, a central processing unit (CPU)”) configured to identify an obstacle in an image captured by the camera sensor in a first direction (see [0087], where “The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris.”; see also [0318], where “system 100 may provide drive assist functionality that uses a multi-camera system. The multi-camera system may use one or more cameras facing in the forward direction of a vehicle.”; forward direction is interpreted as first direction.), and on the basis of a velocity of movement of the identified obstacle (see [0087], where “The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; movement speed of the obstacle is interpreted as velocity of movement of the obstacle. See also [0825], where “For example, region 6422 surrounding pedestrian 6420 may be relatively large for safety reasons, while another region surrounding debris may be relatively small. In some embodiments, the size of the region may be determined based on the speed at which the obstacle is moving, frame rate of the image capture device, speed of the vehicle, or a combination thereof. In some embodiments, a shape of a region surrounding an obstacle may be a circle, a triangle, a rectangle, or a polygon.”),  and a velocity of movement of the robot (see [0418], where “The vehicle may include a speed sensor that measures a speed of the vehicle.”; see also [0447], where “The distance to the landmark may be estimated based on the current speed of the vehicle and a scale of expansion based on the position of the landmark appearing in the images relative to the focus of expansion of the camera.”), to change a mechanism for sensing the obstacle (for the examination purposes in light of submitted specification the claim limitation is interpreted as, controller changes a mechanism for sensing an obstacle when an obstacle in an image is identified, [0074] of PGPUB of submitted specification. per submitted specification velocity and direction of the camera when senses obstacle are examples of the mechanism for sensing an obstacle, see [0077] of PGPUB of submitted specification. See Shashu [0362], where “At step 730, processing unit 110 may cause one or more navigational responses in vehicle 200 based on information derived from two of the first, second, and third plurality of images. Selection of two of the first, second, and third plurality of images may depend on various factors, such as, for example, the number, types, and sizes of objects detected in each of the plurality of images.”; See also [0364], where “Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, and the like. Processing unit 110 may cause the one or more navigational responses based on the analysis performed at step 720 and the techniques as described above in connection with FIG. 4.”; see also fig 5A. When vehicle direction changes e.g. take turn the mechanism e.g. field of view for sensing the obstacle changes. Based on the captured images e.g. an object/obstacle is detected, the controller causes the navigational responses. Taking a turn is one navigational response. So, the mechanism for sensing the obstacle is changes by taking a turn as direction of the camera changes.) and to generate a moving path of the robot (see [0373], where “In some embodiments, an autonomous vehicle may include a vehicle body and a processor configured to receive data included in a sparse map and generate navigational instructions for navigating the vehicle along a road segment based on the data in the sparse map.”; see also [0856], where “The process may involve setting up the neural network to periodically or continuously generate a proposed navigational path based on observed features”).
Shashu does not disclose the following limitation:
a degree of congestion based on distribution of the obstacle. 
However, Kim discloses a robot (vehicle) wherein a degree of congestion based on distribution of the obstacle (see [0028], where “The method may further include detecting an object located around the vehicle; and determining the congestion degree of the road on which the vehicle is driving based on at least one of position information or speed information of the object.”; see also [0103], where “The controller 100 may determine whether the driving route of the bus 1 may be changed based on the driving map information of the bus 1 and the degree of congestion of the road”). 
Because both Shashu and Kim are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu to incorporate the teachings of Kim by including the above feature, a degree of congestion based on distribution of the obstacle, for providing faster route to reach a destination by generating the movement path based on the amount of congestion on the route.
Regarding claim 2, Shashu further discloses a robot wherein, in case no dynamic obstacle is near the moving path of the robot or in case a dynamic obstacle moves farther away from the moving path as a result of identification of an obstacle in the image by the controller, the controller moves the robot along the moving path and controls the camera sensor such that the camera sensor is fixed in a direction of the movement (see fig 87 A-D, where vehicles moving on roadways are shown along a trajectory, 8700 (moving path) and there is no obstacle on the road way. Vehicles didn’t change direction e.g. no turn. So, the camera, 124 is fixed in a direction of the movement. see also [0984]).
Regarding claim 11, Shashu discloses a method of identifying a dynamic obstacle (see [0087], where “The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris. The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude a region surrounding the identified obstacle from the free space region forward of the vehicle. The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”), comprising: 
photographing surroundings of a robot in a first direction and generating an image by a camera sensor disposed at the robot (see [0049], where “The camera may be included in the vehicle.”; see also fig 2A, where 124 is an image capture device; see also [0276], where “Image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment. Moreover, any number of image capture devices may be used to acquire images for input to the image processor.”); 
identifying an obstacle in the image (see [0087], where “The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris.”; see also [0318], where “system 100 may provide drive assist functionality that uses a multi-camera system. The multi-camera system may use one or more cameras facing in the forward direction of a vehicle.”), and on the basis of a velocity of movement of the identified obstacle (see [0087], where “The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; movement speed of the obstacle is interpreted as velocity of movement of the obstacle. See also [0825], where “For example, region 6422 surrounding pedestrian 6420 may be relatively large for safety reasons, while another region surrounding debris may be relatively small. In some embodiments, the size of the region may be determined based on the speed at which the obstacle is moving, frame rate of the image capture device, speed of the vehicle, or a combination thereof. In some embodiments, a shape of a region surrounding an obstacle may be a circle, a triangle, a rectangle, or a polygon.”), (see [0418], where “The vehicle may include a speed sensor that measures a speed of the vehicle.”; see also [0447], where “The distance to the landmark may be estimated based on the current speed of the vehicle and a scale of expansion based on the position of the landmark appearing in the images relative to the focus of expansion of the camera.”), changing a mechanism for sensing the obstacle by a controller of the robot (for the examination purposes in light of submitted specification the claim limitation is interpreted as, controller changes a mechanism for sensing an obstacle when an obstacle in an image is identified, [0074] of PGPUB of submitted specification. per submitted specification velocity and direction of the camera when senses obstacle are examples of the mechanism for sensing an obstacle, see [0077] of PGPUB of submitted specification. See Shashu [0362], where “At step 730, processing unit 110 may cause one or more navigational responses in vehicle 200 based on information derived from two of the first, second, and third plurality of images. Selection of two of the first, second, and third plurality of images may depend on various factors, such as, for example, the number, types, and sizes of objects detected in each of the plurality of images.”; See also [0364], where “Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, and the like. Processing unit 110 may cause the one or more navigational responses based on the analysis performed at step 720 and the techniques as described above in connection with FIG. 4.”; see also fig 5A. When vehicle direction changes e.g. take turn the mechanism e.g. field of view for sensing the obstacle changes. Based on the captured images e.g. an object/obstacle is detected, the controller causes the navigational responses. Taking a turn is one navigational response. So, the mechanism for sensing the obstacle is changes by taking a turn as direction of the camera changes.); and 
generating a moving path of the robot by the controller (see [0373], where “In some embodiments, an autonomous vehicle may include a vehicle body and a processor configured to receive data included in a sparse map and generate navigational instructions for navigating the vehicle along a road segment based on the data in the sparse map.”; see also [0856], where “The process may involve setting up the neural network to periodically or continuously generate a proposed navigational path based on observed features”).
Shashu does not disclose the following limitation:
a degree of congestion based on distribution of the obstacle. 
However, Kim further discloses a method wherein a degree of congestion based on distribution of the obstacle (see [0028], where “The method may further include detecting an object located around the vehicle; and determining the congestion degree of the road on which the vehicle is driving based on at least one of position information or speed information of the object.”; see also [0103], where “The controller 100 may determine whether the driving route of the bus 1 may be changed based on the driving map information of the bus 1 and the degree of congestion of the road”). 
Because both Shashu and Kim are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu to incorporate the teachings of Kim by including the above feature, a degree of congestion based on distribution of the obstacle, for providing faster route to reach a destination by generating the movement path based on the amount of congestion on the route.
Regarding claim 12, Shashu further discloses a method wherein the method further comprises, in case no dynamic obstacle is near a moving path of the robot or in case a dynamic obstacle moves farther away from the moving path as a result of identification of an obstacle in the image by the controller, controlling the camera sensor such that the camera sensor is fixed in a direction of the movement by the controller while the controller moves the robot along the moving path (see fig 87 A-D, where vehicles moving on roadways are shown along a trajectory, 8700 (moving path) and there is no obstacle on the road way. Vehicles didn’t change direction e.g. no turn. So, the camera, 124 is fixed in a direction of the movement. see also [0984]).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010618 (“Shashu”), and in view of US 2020/0380278 (“Kim”), as applied to claim 1 and 11 above, and further in view of US 2021/0370511 (“Hong”). 
Regarding claim 3,  Shashu further discloses a robot wherein the controller determines (see [0959], where “At step 8312, processing unit 110 may receive an environmental image of an area forward of vehicle 7902. For example, processing unit 110 may receive an image of an environment of vehicle 7902 that includes a parked vehicle, a lane constraint having a road curvature or turning roadway radius r providing information indicative, for example, of a roadway lane ending, a pedestrian and/or construction area.”; see also [0960], where “At step 8314, processing unit 110 may determine an existence of a navigational adjustment condition. The navigational adjustment condition may be determined responsive to an analysis of at least one environmental image of an area forward of vehicle 7902 and may include, for example, a parked car in front of vehicle 7902a, a roadway curvature having turn radius r providing information indicative, for example, of construction area in lane 7910. These are, of course, examples, and the captured images may include any of a multitude of conditions within an environment of the vehicle that may warrant an adjustment in navigation away from a target trajectory included in sparse data model 800.”; navigation is adjusted based on obstacles identified on the target trajectory (moving path). The navigation is adjusted for avoiding the obstacles.).
Shashu in view of Kim does not disclose the following limitation:
 wherein the controller determines adjustment of a direction of the camera sensor in a direction except a direction of the moving path.
However, Hong discloses a robot wherein the controller determines adjustment of a direction of the camera sensor in a direction except a direction of the moving path (see [0059], where “A camera 120 is configured to capture an image around the cleaning robot 100 According to various aspects. The camera 120 may capture an image in front of the cleaning robot 100 through a red-green-blue (RGB) camera or capture an image about a direction which is different from a travel direction.”).
Because Shashu, Kim and Hong are in the same field of endeavor of robot control by detecting obstacle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Hong by including the above feature, wherein the controller determines adjustment of a direction of the camera sensor in a direction except a direction of the moving path, for avoiding to access in a forbidden region by surveying the surroundings.
Regarding claim 13, Shashu further discloses a method wherein the method comprises, determining  (see [0959], where “At step 8312, processing unit 110 may receive an environmental image of an area forward of vehicle 7902. For example, processing unit 110 may receive an image of an environment of vehicle 7902 that includes a parked vehicle, a lane constraint having a road curvature or turning roadway radius r providing information indicative, for example, of a roadway lane ending, a pedestrian and/or construction area.”; see also [0960], where “At step 8314, processing unit 110 may determine an existence of a navigational adjustment condition. The navigational adjustment condition may be determined responsive to an analysis of at least one environmental image of an area forward of vehicle 7902 and may include, for example, a parked car in front of vehicle 7902a, a roadway curvature having turn radius r providing information indicative, for example, of construction area in lane 7910. These are, of course, examples, and the captured images may include any of a multitude of conditions within an environment of the vehicle that may warrant an adjustment in navigation away from a target trajectory included in sparse data model 800.”; navigation is adjusted based on obstacles identified on the target trajectory (moving path). The navigation is adjusted for avoiding the obstacles.).
Shashu in view of Kim does not disclose the following limitation:
determining adjustment of a direction of the camera sensor in a direction except a direction of the moving path.
However, Hong further discloses a method determining adjustment of a direction of the camera sensor in a direction except a direction of the moving path (see [0059], where “A camera 120 is configured to capture an image around the cleaning robot 100 According to various aspects. The camera 120 may capture an image in front of the cleaning robot 100 through a red-green-blue (RGB) camera or capture an image about a direction which is different from a travel direction.”).
Because Shashu, Kim and Hong are in the same field of endeavor of robot control by detecting obstacle. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Hong by including the above feature, determining adjustment of a direction of the camera sensor in a direction except a direction of the moving path, for avoiding to access in a forbidden region by surveying the surroundings.

Claim(s) 4, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010618 (“Shashu”), and in view of US 2020/0380278 (“Kim”), as applied to claim 1 and 11 above, and further in view of US 2021/0239785 (“Suzaki”). 
Regarding claim 4, Shashu further discloses a robot wherein the controller stores information on a velocity of movement of a first dynamic obstacle and on a first static obstacle identified in the captured image (see fig 64, where 6418 is a road barrier, 6420 is a pedestrian and 6416 is a parked car. Dynamic and static obstacles are identified on a captured image. see also [0086], where “The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; see also [0113], where “a navigation system for a vehicle may include at least one processor programmed to: receive from a camera, at least one environmental image associated with the vehicle; determine a navigational maneuver for the vehicle based on analysis of the at least one environmental image; cause the vehicle to initiate the navigational maneuver…determine navigational situation information relating to the vehicle based on the received user input; and store the navigational situation information in association with information relating to the user input.”), 
Shashu in view of Kim does not disclose the following limitation: 
the controller calculates position uncertainty about the first dynamic obstacle and a position of the first static obstacle using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information.
However, Suzaki discloses a system wherein the controller calculates position uncertainty about the first dynamic obstacle and a position of the first static obstacle using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information (per submitted specification the position of dynamic obstacles/objects might change with time as the object also moving, see fig 3 and [0119] of PGPUB of submitted specification. See Suzaki [0012], where “An aspect of the present invention is the above-described interference source hunting method, in which in the determining step, an image of an object captured at the measurement point and an image held in advance and related to the interference source are compared to determine whether the object is the interference source, and in a case of determining that the object is the interference source, a location of the object is determined to be the location of the interference source.”; see also [0014], where “An aspect of the present invention is the above-described interference source hunting method, in which in the presence probability update step, in a case where a moving object is present in a neighborhood, the second presence probability is updated for each position in the hunting-target area, based on the corresponding first presence probability obtained through weighting according to an amount of motion of the moving object.”; presence probability of the object is compared. Presence probability is interpreted as position uncertainty. If presence probability is zero (0) that means there is no object to interfere with the robot and if presence probability is one (1) that means there is an object to interfere. see also [0015], where “ the interference source hunting apparatus including…a presence probability calculating unit configured to calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update unit configured to update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”; see also [0131], where “The interference source hunting robot 1 then captures an image in the direction in which the interference source is estimated to be present, by a camera or the like at each of the measurement points. The interference source hunting robot 1 compares the image data or shape data of an object obtained by the image capturing, with the image data or shape data of the apparatus of the interference source (AP) held in advance, to determine whether the captured object is the apparatus of the interference source (AP). This allows the interference source hunting robot 1 to identify the location of the interference source (AP) faster.”).
Because Shashu, Kim and Suzaki are in the same field of endeavor of object identification on the captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Suzaki by including the above feature, the controller calculates position uncertainty about the first dynamic obstacle and a position of the first static obstacle using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information, for avoiding collision during moving along a path by estimating the relative position of other objects on the moving path.
Regarding claim 7, Shashu in view of Kim does not disclose the following limitation: 
wherein the controller calculates position uncertainty by applying a velocity of a dynamic obstacle near the robot, and, in case the uncertainty is at a predetermined level or above, the camera sensor photographs the dynamic obstacle and the controller recalculates the uncertainty.
However, Suzaki further discloses a system wherein the controller calculates position uncertainty by applying a velocity of a dynamic obstacle near the robot (per submitted specification the position of dynamic obstacles/objects might change with time as the object also moving, see fig 3 and [0119] of PGPUB of submitted specification. See Suzaki see [0014], where “An aspect of the present invention is the above-described interference source hunting method, in which in the presence probability update step, in a case where a moving object is present in a neighborhood, the second presence probability is updated for each position in the hunting-target area, based on the corresponding first presence probability obtained through weighting according to an amount of motion of the moving object.”; presence probability of the object is compared. see also [0015], where “ the interference source hunting apparatus including…a presence probability calculating unit configured to calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update unit configured to update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”), and, in case the uncertainty is at a predetermined level or above (uncertainty is at predetermined level or above is interpreted as presence or absence of an object in the scene. If there is an object in the scene then determine the position uncertainty and if no object then determination is not needed.), the camera sensor photographs the dynamic obstacle and the controller recalculates the uncertainty (See [0008], where “a presence probability calculating step of calculating, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update step of updating second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”; presence probability of the object is calculated, compared and updated. see also [0015], where “ the interference source hunting apparatus including…a presence probability calculating unit configured to calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update unit configured to update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”; multiple images are used to calculates the uncertainty/probability and the and the system is updating the scene dynamically. So, the controller calculating and recalculating the position uncertainty.).
Because Shashu, Kim and Suzaki are in the same field of endeavor of object identification on the captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Suzaki by including the above feature, wherein the controller calculates position uncertainty by applying a velocity of a dynamic obstacle near the robot, and, in case the uncertainty is at a predetermined level or above, the camera sensor photographs the dynamic obstacle and the controller recalculates the uncertainty, for avoiding collision during moving along a path by estimating the relative position of other objects on the moving path.
Regarding claim 14, Shashu further discloses a method comprising: 
storing information on a velocity of movement of a first dynamic obstacle and on a first static obstacle identified in the captured image by the controller (see fig 64, where 6418 is a road barrier, 6420 is a pedestrian and 6416 is a parked car. Dynamic and static obstacles are identified on a captured image. see also [0086], where “The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; see also [0113], where “a navigation system for a vehicle may include at least one processor programmed to: receive from a camera, at least one environmental image associated with the vehicle; determine a navigational maneuver for the vehicle based on analysis of the at least one environmental image; cause the vehicle to initiate the navigational maneuver…determine navigational situation information relating to the vehicle based on the received user input; and store the navigational situation information in association with information relating to the user input.”); 

Shashu in view of Kim does not disclose the following limitation: 
calculating position uncertainty about the first dynamic obstacle and a position of the first static obstacle by the controller, using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information.
Shashu in view of Kim does not disclose the following limitation: 
calculating position uncertainty about the first dynamic obstacle and a position of the first static obstacle by the controller, using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information.
However, Suzaki further discloses a method wherein calculating position uncertainty about the first dynamic obstacle and a position of the first static obstacle by the controller, using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information (per submitted specification the position of dynamic obstacles/objects might change with time as the object also moving, see fig 3 and [0119] of PGPUB of submitted specification. See Suzaki [0012], where “An aspect of the present invention is the above-described interference source hunting method, in which in the determining step, an image of an object captured at the measurement point and an image held in advance and related to the interference source are compared to determine whether the object is the interference source, and in a case of determining that the object is the interference source, a location of the object is determined to be the location of the interference source.”; see also [0014], where “An aspect of the present invention is the above-described interference source hunting method, in which in the presence probability update step, in a case where a moving object is present in a neighborhood, the second presence probability is updated for each position in the hunting-target area, based on the corresponding first presence probability obtained through weighting according to an amount of motion of the moving object.”; presence probability of the object is compared. Presence probability is interpreted as position uncertainty. If presence probability is zero (0) that means there is no object to interfere with the robot and if presence probability is one (1) that means there is an object to interfere. see also [0015], where “ the interference source hunting apparatus including…a presence probability calculating unit configured to calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update unit configured to update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”; see also [0131], where “The interference source hunting robot 1 then captures an image in the direction in which the interference source is estimated to be present, by a camera or the like at each of the measurement points. The interference source hunting robot 1 compares the image data or shape data of an object obtained by the image capturing, with the image data or shape data of the apparatus of the interference source (AP) held in advance, to determine whether the captured object is the apparatus of the interference source (AP). This allows the interference source hunting robot 1 to identify the location of the interference source (AP) faster.”).
Because Shashu, Kim and Suzaki are in the same field of endeavor of object identification on the captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Suzaki by including the above feature, calculating position uncertainty about the first dynamic obstacle and a position of the first static obstacle by the controller, using an image captured in a second direction partially overlapping with the first direction, a difference between the first direction and the second direction and the stored information, for avoiding collision during moving along a path by estimating the relative position of other objects on the moving path.
Regarding claim 17, Shashu in view of Kim does not disclose the following limitations:
calculating position uncertainty by applying a velocity of a dynamic obstacle near the robot by the controller; and 
photographing the dynamic obstacle by the camera sensor and recalculating the uncertainty by the controller, in case the uncertainty is at a predetermined level or above.
However, Suzaki further discloses a method wherein calculating position uncertainty by applying a velocity of a dynamic obstacle near the robot by the controller (per submitted specification the position of dynamic obstacles/objects might change with time as the object also moving, see fig 3 and [0119] of PGPUB of submitted specification. See Suzaki see [0014], where “An aspect of the present invention is the above-described interference source hunting method, in which in the presence probability update step, in a case where a moving object is present in a neighborhood, the second presence probability is updated for each position in the hunting-target area, based on the corresponding first presence probability obtained through weighting according to an amount of motion of the moving object.”; presence probability of the object is compared. see also [0015], where “ the interference source hunting apparatus including…a presence probability calculating unit configured to calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update unit configured to update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”), photographing the dynamic obstacle by the camera sensor and recalculating the uncertainty by the controller (See [0008], where “a presence probability calculating step of calculating, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update step of updating second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”; presence probability of the object is calculated, compared and updated. see also [0015], where “ the interference source hunting apparatus including…a presence probability calculating unit configured to calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated, the first presence probability being a probability that the interference source is present at the position; a presence probability update unit configured to update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target”; multiple images are used to calculates the uncertainty/probability and the and the system is updating the scene dynamically. So, the controller calculating and recalculating the position uncertainty.), in case the uncertainty is at a predetermined level or above (uncertainty is at predetermined level or above is interpreted as presence or absence of an object in the scene. If there is an object in the scene then determine the position uncertainty and if no object then determination is not needed.), the camera sensor photographs the dynamic obstacle and the controller recalculates the uncertainty 
Because Shashu, Kim and Suzaki are in the same field of endeavor of object identification on the captured images. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Suzaki by including the above feature, calculating position uncertainty by applying a velocity of a dynamic obstacle near the robot by the controller; and photographing the dynamic obstacle by the camera sensor and recalculating the uncertainty by the controller, in case the uncertainty is at a predetermined level or above, for avoiding collision during moving along a path by estimating the relative position of other objects on the moving path.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010618 (“Shashu”), and in view of US 2020/0380278 (“Kim”), as applied to claim 1 and 11 above, and further in view of US 2020/0097014 (“Wang”). 
Regarding claim 8, Shashua further discloses a robot wherein the robot comprises a LiDAR sensor configured to measure a distance (see [0031], where “Analysis of the at least one image to determine the relative position of the identified landmark with respect to the vehicle may include calculating a distance based on a scale associated with the at least one image. Analyzing the at least one image to determine the relative position of the identified landmark with respect to the vehicle may include calculating a distance based on an optical flow associated with the at least one image.”; see also [0506], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection And Ranging (LIDAR) measurements may be used to accurately match world positions in different drives.”), and 
wherein the controller confirms a clear area using results of sensing ( see fig 66, where navigational path is determined through the free space based on received camera images. see also [0018], where “In some embodiments, a navigation system for a vehicle may include at least one processor programmed to receive from a camera, at least one environmental image associated with the vehicle; analyze the at least one environmental image to determine navigation information related to the vehicle; transmit the navigation information from the vehicle to a server. The at least one processor may be programmed to receive, from the server, an autonomous vehicle road navigation model. The autonomous vehicle road navigation model may include at least one update based on the transmitted navigation information.”; see also [0825], where “A size of a region (e.g., region 6422) surrounding an obstacle (e.g., pedestrian 6420) may determine the minimum distance that may exist between the vehicle and the obstacle during navigation. In some embodiments, the size of the region may be substantially the same as the size of the obstacle. In other embodiments, the size of the region may be determined based on the type of the obstacle.”; see also [0120] and [0261]).
Shashua in view of Kim does not disclose the following limitations:
 wherein the robot comprises a LiDAR sensor configured to measure a distance between an obstacle near the robot and the robot, and 
wherein the controller confirms a clear area using results of sensing by the LiDAR sensor.
However, Wang discloses a vehicle wherein the robot comprises a LiDAR sensor configured to measure a distance between an obstacle near the robot and the robot (see [0137], where “The vehicle also includes at least one sensor, such as a LIDAR 910 and/or a camera 920.”; see also [0068], where “Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar and LiDAR sensors detecting distance between the vehicle and obstacles, etc.”), and 
wherein the controller confirms a clear area using results of sensing by the LiDAR sensor (see [0016], where “In addition, this embodiment is based on intuition confirmed by a number of simulations and experiments, that the obstacles surrounding a space can be more efficiently avoided by constructing an “outward tree” from the occluded space to a free space, rather than by constructing an “inward tree” from the free space toward the occluded space.”; see also [0077]. Camera image shows the position of obstacles and distance measured by LiDAR confirms the clear space on the environment.).
Because Shashu, Kim and Wang are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Wang by including the above feature, wherein the robot comprises a LiDAR sensor configured to measure a distance between an obstacle near the robot and the robot, and wherein the controller confirms a clear area using results of sensing by the LiDAR sensor, for increasing the navigational safety by validating the information.
Regarding claim 18, Shashua further discloses a method of claim comprising: measuring a distance(see [0031], where “Analysis of the at least one image to determine the relative position of the identified landmark with respect to the vehicle may include calculating a distance based on a scale associated with the at least one image. Analyzing the at least one image to determine the relative position of the identified landmark with respect to the vehicle may include calculating a distance based on an optical flow associated with the at least one image.”; see also [0506], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection And Ranging (LIDAR) measurements may be used to accurately match world positions in different drives.”); confirming a clear area by the controller using results of sensor; and resetting a moving path of the robot by the controller on the basis of results of photography of the clear area by the camera sensor ( see fig 66, where navigational path is determined through the free space based on received camera images. see also [0018], where “In some embodiments, a navigation system for a vehicle may include at least one processor programmed to receive from a camera, at least one environmental image associated with the vehicle; analyze the at least one environmental image to determine navigation information related to the vehicle; transmit the navigation information from the vehicle to a server. The at least one processor may be programmed to receive, from the server, an autonomous vehicle road navigation model. The autonomous vehicle road navigation model may include at least one update based on the transmitted navigation information.”; see also [0825], where “A size of a region (e.g., region 6422) surrounding an obstacle (e.g., pedestrian 6420) may determine the minimum distance that may exist between the vehicle and the obstacle during navigation. In some embodiments, the size of the region may be substantially the same as the size of the obstacle. In other embodiments, the size of the region may be determined based on the type of the obstacle.”; see also [0120] and [0261]).
Shashua in view of Kim does not disclose the following limitations:
measuring a distance between an obstacle near the robot and the robot by a LiDAR sensor,
confirming a clear area by the controller using results of sensing by the LiDAR sensor.
However, Wang further discloses a method comprising measuring a distance between an obstacle near the robot and the robot by a LiDAR sensor (see [0137], where “The vehicle also includes at least one sensor, such as a LIDAR 910 and/or a camera 920.”; see also [0068], where “Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar and LiDAR sensors detecting distance between the vehicle and obstacles, etc.”), and 
confirming a clear area by the controller using results of sensing by the LiDAR sensor (see [0016], where “In addition, this embodiment is based on intuition confirmed by a number of simulations and experiments, that the obstacles surrounding a space can be more efficiently avoided by constructing an “outward tree” from the occluded space to a free space, rather than by constructing an “inward tree” from the free space toward the occluded space.”; see also [0077]. Camera image shows the position of obstacles and distance measured by LiDAR confirms the clear space on the environment.).
Because Shashu, Kim and Wang are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Wang by including the above feature, measuring a distance between an obstacle near the robot and the robot by a LiDAR sensor, confirming a clear area by the controller using results of sensing by the LiDAR sensor, for increasing the navigational safety by validating the information.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010618 (“Shashu”), and further in view of US 2020/0380278 (“Kim”), as applied to claim 1 and 11 above, and further in view of US 2022/0063096 (“Ju”). 
Regarding claim 9, Shashu does not disclose the following limitations:
wherein the controller calculates a degree of congestion, to which distribution or velocity of obstacles disposed in a direction of movement of the robot is applied, and 
when the degree of congestion is at a predetermined level or above, the controller adjusts a shooting direction of the camera sensor towards an area having a high degree of congestion.
However, Kim further discloses a robot wherein the controller calculates a degree of congestion, to which distribution or velocity of obstacles disposed in a direction of movement of the robot is applied (see [0018], where “The vehicle further includes a detection sensor configured to detect an object located around the vehicle. The controller is configured to determine the congestion degree of the road on which the vehicle is driving based on at least one of position information or speed information of the object acquired by the detection sensor.”). 
Because both Shashu and Kim are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu to incorporate the teachings of Kim by including the above feature, wherein the controller calculates a degree of congestion, to which distribution or velocity of obstacles disposed in a direction of movement of the robot is applied, for providing faster route to reach a destination by generating the movement path based on the amount of congestion on the route.
Shashu in view of Kim does not disclose the following limitation:
when the degree of congestion is at a predetermined level or above, the controller adjusts a shooting direction of the camera sensor towards an area having a high degree of congestion.
However, Ju discloses a robot when the degree of congestion is at a predetermined level or above (congestion is at predetermined level or above is interpreted as presence or absence of an object on/along the moving path of the robot. If there is an object in the moving path of the robot then degree of congestion is at/above predetermined level and if no object on/along the moving path of the robot then degree of congestion is below predetermined level), the controller adjusts a shooting direction of the camera sensor towards an area having a high degree of congestion (high degree of congestion is interpreted as presence of object on/along the moving path of the robot. see Ju [0047], where “In operation S202, the mobile robot 10 may detect a user from the captured image. For example, based on a result of comparing respective images for frames obtained from the image captured through the at least one camera included in the mobile robot 10, the mobile robot 10 may extract an object included in each of the respective images for the frames.”; see also fig 2. see also fig 3, where image capturing angle of camera is adjusted. The robot detects the user and follows the user. User is interpreted as object on/along the moving path of the robot).
Because Shashu, Kim and Ju are in the same field of endeavor of object detection based on camera images along/around the moving path. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Ju by including the above feature, when the degree of congestion is at a predetermined level or above, the controller adjusts a shooting direction of the camera sensor towards an area having a high degree of congestion, for tracking/surveilling objects for monitoring a scene for providing  navigation assistance to other the robot/vehicle.
Regarding claim 19,  Shashu does not disclose the following limitations:
calculating a degree of congestion, to which distribution or velocity of obstacles disposed in a direction of movement of the robot is applied, by the controller; and 
adjusting a shooting direction of the camera sensor towards an area having a high degree of congestion by the controller in case the degree of congestion is at a predetermined level or above.
However, Kim further discloses a method comprising calculating a degree of congestion, to which distribution or velocity of obstacles disposed in a direction of movement of the robot is applied, by the controller (see [0018], where “The vehicle further includes a detection sensor configured to detect an object located around the vehicle. The controller is configured to determine the congestion degree of the road on which the vehicle is driving based on at least one of position information or speed information of the object acquired by the detection sensor.”). 
Because both Shashu and Kim are in the same field of endeavor of vehicle navigation system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu to incorporate the teachings of Kim by including the above feature, calculating a degree of congestion, to which distribution or velocity of obstacles disposed in a direction of movement of the robot is applied, by the controller, for providing faster route to reach a destination by generating the movement path based on the amount of congestion on the route.
Shashu in view of Kim does not disclose the following limitation:
adjusting a shooting direction of the camera sensor towards an area having a high degree of congestion by the controller in case the degree of congestion is at a predetermined level or above.
However, Ju further discloses a method comprising adjusting a shooting direction of the camera sensor towards an area having a high degree of congestion by the controller (high degree of congestion is interpreted as presence of object on/along the moving path of the robot. see Ju [0047], where “In operation S202, the mobile robot 10 may detect a user from the captured image. For example, based on a result of comparing respective images for frames obtained from the image captured through the at least one camera included in the mobile robot 10, the mobile robot 10 may extract an object included in each of the respective images for the frames.”; see also fig 2. see also fig 3, where image capturing angle of camera is adjusted. The robot detects the user and follows the user. User is interpreted as object on/along the moving path of the robot) in case the degree of congestion is at a predetermined level or above (congestion is at predetermined level or above is interpreted as presence or absence of an object on/along the moving path of the robot. If there is an object in the moving path of the robot then degree of congestion is at/above predetermined level and if no object on/along the moving path of the robot then degree of congestion is below predetermined level).
Because Shashu, Kim and Ju are in the same field of endeavor of object detection based on camera images along/around the moving path. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Ju by including the above feature, adjusting a shooting direction of the camera sensor towards an area having a high degree of congestion by the controller in case the degree of congestion is at a predetermined level or above, for tracking/surveilling objects for monitoring a scene for providing  navigation assistance to other the robot/vehicle.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010618 (“Shashu”), and in view of US 2020/0380278 (“Kim”), as applied to claim 1 and 11 above, and further in view of US 2018/0204111 (“Zadeh”). 
Regarding claim 10, Shashu further discloses a robot wherein the controller determines an obstacle in a third image (see [0087], where “The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris. The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude a region surrounding the identified obstacle from the free space region forward of the vehicle. The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; obstacle in an image is determined) where a first image photographed by the camera sensor in a first direction and a second image photographed by the camera sensor in a second direction are combined (see [0472], where “ The portion of the model transmitted from server 1230 to vehicle 1205 may include an updated portion of the model. The at least one processor 1715 may cause at least one navigational maneuver (e.g., steering such as making a turn, braking, accelerating, passing another vehicle, etc.) by vehicle 1205 based on the received autonomous vehicle road navigation model or the updated portion of the model.”; see also [0607], where “Image acquisition unit 120 may repeatedly acquire an image of the environment in front of vehicle 200, for example, after a predetermined amount of time.”; see [0364], where “In some embodiments, processing unit 110 may cause the one or more navigational responses based on a relative position, relative velocity, and/or relative acceleration between vehicle 200 and an object detected within any of the first, second, and third plurality of images. Multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.”; see also [0418], where “the ego motion of the camera (and hence the vehicle body) may be estimated based on an optical flow analysis of the captured images. An optical flow analysis of a sequence of images identifies movement of pixels from the sequence of images, and based on the identified movement, determines motions of the vehicle.”; based on the detected object on the moving path the controller cause the vehicle to take turn. And the camera is taking images continuously at a predetermined time interval. Navigational situation (e.g. presence of obstacle or not) is determined based on plural images. One image is taken at one direction then another image (image taken after taking the turn) is taken at different direction. So, multiples images are combined for obstacle determination.), and 

Shashu in view of Kim does not disclose the following limitation:
the first image and the second image have an overlapping area.
However, Zadeh discloses a system wherein the first image and the second image have an overlapping area (see [2769], where “the system gets a video, and to summarize the video, it overlaps the deltas or differences on top of each other, on a fixed background, e.g. for a fixed camera in an airport, or normalize on a fixed background from multiple cameras or moving camera, for security, for all activities observed e.g. in that part of the airport for the past week, which then can be detected for specific person, activity, object, action, or sequence, e.g. for suspicious activities, e.g. to alarm the police or authorities. So, in this case, the images of people potentially overlap on a specific space”; see also [2816], where “In one embodiment, an image is segmented to one or more (e.g., overlapping) regions, such as rectangle/blocks, and a signature/hash is obtained for each block.”).
Because Shashu, Kim and Zadeh are in the same field of endeavor of object recognition on an image. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Zadeh by including the above feature, the first image and the second image have an overlapping area, for increasing the navigational safety by including every area/location for identifying possible obstacles.
Regarding claim 20,  Shashu further discloses a method wherein the method comprises, determining an obstacle by the controller in a third image (see [0087], where “The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris. The at least one processor may be further programmed to identify, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle and exclude a region surrounding the identified obstacle from the free space region forward of the vehicle. The at least one processor may be further programmed to determine the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.”; obstacle in an image is determined) where a first image photographed by the camera sensor in a first direction and a second image photographed by the camera sensor in a second direction are combined (see [0472], where “The portion of the model transmitted from server 1230 to vehicle 1205 may include an updated portion of the model. The at least one processor 1715 may cause at least one navigational maneuver (e.g., steering such as making a turn, braking, accelerating, passing another vehicle, etc.) by vehicle 1205 based on the received autonomous vehicle road navigation model or the updated portion of the model.”; see also [0607], where “Image acquisition unit 120 may repeatedly acquire an image of the environment in front of vehicle 200, for example, after a predetermined amount of time.”; see [0364], where “In some embodiments, processing unit 110 may cause the one or more navigational responses based on a relative position, relative velocity, and/or relative acceleration between vehicle 200 and an object detected within any of the first, second, and third plurality of images. Multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.”; see also [0418], where “the ego motion of the camera (and hence the vehicle body) may be estimated based on an optical flow analysis of the captured images. An optical flow analysis of a sequence of images identifies movement of pixels from the sequence of images, and based on the identified movement, determines motions of the vehicle.”; based on the detected object on the moving path the controller cause the vehicle to take turn. And the camera is taking images continuously at a predetermined time interval. Navigational situation (e.g. presence of obstacle or not) is determined based on plural images. One image is taken at one direction then another image (image taken after taking the turn) is taken at different direction. So, multiples images are combined for obstacle determination.), and 
the first image and the second image have an overlapping area.

Shashu in view of Kim does not disclose the following limitation:
the first image and the second image have an overlapping area.
However, Zadeh further discloses a system wherein the first image and the second image have an overlapping area (see [2769], where “the system gets a video, and to summarize the video, it overlaps the deltas or differences on top of each other, on a fixed background, e.g. for a fixed camera in an airport, or normalize on a fixed background from multiple cameras or moving camera, for security, for all activities observed e.g. in that part of the airport for the past week, which then can be detected for specific person, activity, object, action, or sequence, e.g. for suspicious activities, e.g. to alarm the police or authorities. So, in this case, the images of people potentially overlap on a specific space”; see also [2816], where “In one embodiment, an image is segmented to one or more (e.g., overlapping) regions, such as rectangle/blocks, and a signature/hash is obtained for each block.”).
Because Shashu, Kim and Zadeh are in the same field of endeavor of object recognition on an image. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shashu in view of Kim to incorporate the teachings of Zadeh by including the above feature, the first image and the second image have an overlapping area, for increasing the navigational safety by including every area/location for identifying possible obstacles.
Allowable Subject Matter
Claims 5, 6, 15 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2022/0281106 (“Higashi”) discloses a robot control method by calculating degree of congestion on the moving path.
US 2021/0061269 (“Petroff”) discloses method of autonomous vehicle control by avoiding collision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./
 Examiner, Art Unit 3664    
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664